Citation Nr: 1811185	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-33 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to an earlier effective date than May 9, 2011 for the grant of service connection for tinnitus.  


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1988 to April 1989.

These matters come before the Board of Veterans' Appeals (Board) from July 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota, and a July 2014 rating decision of the St. Petersburg, Florida RO.  Jurisdiction over the Veteran's claims file now lies with the RO in St. Petersburg, Florida. 

In November 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's original claim of entitlement to service connection for tinnitus was received by VA on May 9, 2011, and the record contains no statement, communication, or other information from the Veteran, prior to May 9, 2011, that can reasonably be construed as constituting a claim of entitlement to service connection for tinnitus.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 9, 2011 for the grant of service connection for tinnitus have not been met. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.157, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process 

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

VA's duty to notify was satisfied by a letter sent in June 2011, prior to the initial rating decision.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. §3.159 (2017).  The Board finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Earlier Effective Dates

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (b) (2012); 38 C.F.R. § 3.400 (b)(2) (2017).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C. § 5101 (a) (2012); 38 C.F.R. § 3.151 (a) (2017).  Claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (2017).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, or other party, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (former 2014).

III.  Analysis

The Veteran asserts that an effective date earlier than May 9, 2011 is warranted for the grant of entitlement to service connection for tinnitus.  See Notice of Disagreement dated in October 2013.

The Board further acknowledges the Veteran's contention at the November 2017 
hearing that the RO assigned an effective date of 2013.  Upon a thorough review of the record, however, the Board has determined that the effective date currently assigned for the grant of entitlement to service connection for tinnitus is May 9, 2011.

With regards to the Veteran's claim for an earlier effective date prior to May 9, 2011 for the grant of service connection for tinnitus, the Board notes that the Veteran's initial claim for service connection for this disability was received by VA on May 9, 2011 in an Application for Disability Compensation and/or Pension form. 

A thorough review of the record does not show that any written communication by or on behalf of the Veteran was received at any time prior to May 9, 2011, in which he requested a determination of entitlement or evidenced a belief in entitlement to service connection for tinnitus.  The record simply does not show that the Veteran filed any claim of entitlement to service connection for this disability at any point prior to May 9, 2011.  Thus, an earlier effective date is not warranted for the grant of service connection for tinnitus.  38 U.S.C. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

The legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Accordingly, the Board finds that May 9, 2011, the date of receipt of the claim for service connection for tinnitus is the appropriate effective date for the award of service connection for the disability.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the claim must be denied.


ORDER

An earlier effective date than May 9, 2011 for the grant of service connection for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, the record reflects that the separation authority for the Veteran's discharge from service was AR 635-200, Para 5-13 (personality disorder).  The Board notes that the Veteran was afforded a VA examination in February 2013.  The examiner diagnosed the Veteran with major depressive disorder, but did not diagnose PTSD or any other mental health disorder.  The examiner opined that the Veteran's depression was not caused by his yellow fever shot/reaction, but was instead related to severe physical and emotional abuse sustained as a child, familial history of psychopathology, and the fact that the Veteran was not treated for an Axis I mental disorder during service.  The examiner further opined that the Veteran's depression was unrelated to military service and the rationale provided was that there were no treatment records following discharge available for review. 

At the November 2017 video conference hearing, the Veteran testified in support of his claim for an acquired psychiatric condition, to include PTSD and depression.  The Veteran first testified as to several outstanding private records, by physicians across the country, and acknowledged that he was presently being treated by VA.  In an August 2014 Notice of Disagreement, the Veteran stated that his PTSD claim was incorrectly decided because VA "didn't cover issues that were described by [his] doctors and therapists" and indicated that his doctors at VA told him that it was a service-connected disorder causing his problems.  A December 2013 psychology note includes mention that the Veteran reported symptoms consistent with PTSD but that a complete evaluation was needed.  The Veteran further testified that he has been formally diagnosed with PTSD, depression, and anxiety by his outside treating providers.  In light of the recent testimony, a remand for a VA examination is warranted to resolve whether the Veteran has PTSD and/or any other psychiatric disorder and if so, whether it is due to service.  

On remand, efforts should be undertaken to obtain the identified private treatment
records, as well as any other relevant record(s) from any additional provider(s) which may be identified by the Veteran, to the extent possible.  In addition, updated VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  Furthermore, the Veteran must be afforded a VA examination to determine any diagnoses of acquired psychiatric disorder(s), along with the nature and etiology of such disorders.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to prepare VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD in regard to the claimed stressors of witnessing two friends being killed in service, one in February/March 1989 after he reportedly was pinned by a hatch on a cargo ship and another friend whose chute was tied up in a cargo plane's engine following a jump.  [The VA Form 21-0781 submitted in June 2015 is incomplete.]

2.  Obtain the Veteran's updated VA treatment records from the Fayetteville VA Health Care System in Fayetteville, North Carolina and from the Tampa VA Health Care System in Tampa, Florida, to include all associated outpatient clinics and associate these records with the claims file.  All attempts to obtain these records must be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain the necessary authorization from the Veteran and then attempt to obtain all private records of treatment of the Veteran, to include the Peace River Outpatient Clinic in Bartow, Florida (approximate date of treatment, 1990); BCU Hospital in Richmond, Virginia (approximate dates of treatment, 1999 and 2007-2008); Plant City Regional Hospital in Plant City, Florida (approximate dates of treatment, 1999-2007); Lakeland Regional Hospital in Lakeland, Florida (approximate dates of treatment, 1999-2007); St. Mary's Hospital in Rochester, Minnesota (approximate dates of treatment, 2008-2010 and 2012-2013); and the Mayo Clinic in Austin, Minnesota (approximate dates of treatment, 2008-2010 and 2012-2013); and any other outstanding private medical records that pertain to the claimed disabilities.

All attempts to obtain these records must be documented in the claims file. 

In obtaining private treatment records for the Veteran, the RO must make two attempts to obtain the records unless the first attempt demonstrates that further attempts would be futile.  If the records are not obtained, then the RO must inform the Veteran of the records that were not obtained.  

4.  Thereafter, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorders, to include PTSD and depression. 

The entire claims file, to include a copy of this REMAND, must be made available to the examiner.  The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a. Identify/diagnose all acquired psychiatric disorders that currently exist or have existed since the onset of the appeal.

b. Address the Veteran's alleged stressors, considering both the DSM-IV and DSM-V diagnostic criteria, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that PTSD, if found, is due to or caused by an in-service stressor, to include his lay statements regarding an allergic reaction to a March 1989 yellow fever shot which resulted in a claimed near-death experience.  

c. If a diagnosis of PTSD is not made, provide an explanation for the findings, to include reconciling the opinion with any possible private treatment records reflecting a diagnosis of and treatment for PTSD.  

d. For any diagnosed psychiatric disorder other than PTSD (including depressive disorder diagnosed on VA examination in February 2013), provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that the disorder began in service, was caused by service, or is otherwise related to the Veteran's service to include his lay statements regarding an allergic reaction to a March 1989 yellow fever shot which resulted in a claimed near-death experience.  

The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After the development requested above has been completed to the extent possible, readjudicate the issue on appeal. If any benefit sought remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


